Case 3:19-mj-24548-LL-BAS Document 64 Filed 01/27/21 PageID.636 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
       UNITED STATES OF AMERICA,                    Case No. 19-mj-024548-LL-BAS-1
13
                                     Plaintiff,     ORDER DENYING APPEAL
14
                                                    FROM MAGISTRATE JUDGE
15           v.                                     DECISION AND AFFIRMING
16     ALVARO PASTOR-NARCIZO,                       DEFENDANT’S CONVICTION
                                                    AND SENTENCE (ECF No. 54)
17                                 Defendant.
18

19         Defendant pled guilty, without the benefit of a plea agreement, to attempted
20   illegal entry into the United States in violation of Title 8 U.S.C. § 1325(a). (ECF
21   Nos. 51, 59.) He was immediately sentenced to time served. (ECF Nos. 52, 59.)
22   Defendant now appeals that conviction arguing:         (1) Section 1325 is facially
23   unconstitutional in light of United States v. Morales-Sanchez, 137 S. Ct. 1678 (2017);
24   (2) Section 1325 violates the non-delegation doctrine and should be declared void for
25   vagueness; and (3) when the Magistrate Judge advised Defendant of the elements of
26   the offense, she omitted the requirement that Defendant knew he was an illegal alien
27   at the time of his attempted entry. (ECF No. 60.) The Government opposes (ECF
28


                                              –1–                                  19mj24548
Case 3:19-mj-24548-LL-BAS Document 64 Filed 01/27/21 PageID.637 Page 2 of 7




 1   No. 62), and Defendant replies (ECF No. 63). For the reasons stated below, the Court
 2   DENIES the Appeal and AFFIRMS the conviction and sentence.
 3   I.     BACKGROUND
 4          At the time Defendant pled guilty to the Complaint, the Magistrate Judge had
 5   the Assistant U.S. Attorney advise Defendant of the elements of the crime to which
 6   he was pleading guilty. The AUSA listed the elements as: (1) Defendant “was an
 7   alien at the time of his attempted entry into the United States”; (2) “Defendant had
 8   the specific intent to enter the United States at a specific time or at a time and place
 9   other than as designated by immigration officers”; (3) Defendant “had the specific
10   intent or the conscious desire to enter the United States free from official restraint,
11   meaning that the Defendant intended to enter without being detected so he could
12   roam freely in the United States”; and (4) “Defendant did something that was a
13   substantial step towards committing the crime and that strongly corroborated the
14   Defendant’s intent to commit the crime.” (ECF No. 59, 4:21–5:9.) Defense counsel
15   objected arguing that the Government additionally needed to show that Defendant
16   knew he was undocumented and here illegally. (Id. 5:16–24.) The Magistrate Judge
17   overruled the objection. (Id. 6:1–2.)
18   II.    LEGAL STANDARD
19          “A defendant may appeal a magistrate judge’s judgment of conviction or
20   sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P. 58(g)(2)(B);
21   see also 18 U.S.C. § 3402. “The defendant is not entitled to a trial de novo by a
22   district judge.” Fed. R. Crim. P. 58(g)(2)(D). Rather, the appeal’s scope “is the same
23   as in an appeal to the court of appeals from a judgment entered by a district
24   judge.” Id. The Defendant’s appeal in this case was timely filed.
25   III.   ANALYSIS
26          A.    Morales-Santana Does Not Render Section 1325 Unconstitutional
27          Defendant argues that Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017),
28   renders Section 1325 unconstitutional. This Court agrees with those courts that have

                                               –2–                                   19mj24548
Case 3:19-mj-24548-LL-BAS Document 64 Filed 01/27/21 PageID.638 Page 3 of 7




 1   held Morales-Santana is inapplicable to Section 1325. See, e.g., United States v.
 2   Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1156 (S.D. Cal. 2019) (“Morales-Santana does
 3   not address the constitutionality of 8 U.S.C. § 1325, and the severability clause of the
 4   Immigration and Nationality Act allows for offending provisions to be stricken
 5   without affecting or invalidating the whole.”); see also United States v. Duffy, 773 F.
 6   App’x 947, 949 (9th Cir. 2019) (unpublished) (“The severability clause of the
 7   Immigration and Nationality Act (‘INA’) dictates that the remainder of [the Act] was
 8   not affected by Morales-Santana.”).
 9         This Court adopts the reasoning in those cases and finds that Section 1325 is
10   not unconstitutional.
11         B.     The Statute Does Not Violate the Non-Delegation Doctrine, Nor Is
                  It Unconstitutionally Vague
12

13         Section 1325 makes it a crime for a non-citizen to enter or attempt to enter the
14   United States at a time or place “other than as designated by immigration officers.”
15   Defense counsel argues this violates the non-delegation doctrine because Congress
16   has delegated to immigration officers the ability to determine the scope of a criminal
17   provision without providing the executive branch official with an intelligible
18   principle to guide the officials’ discretion.
19         Congress may not delegate to another branch “powers which are strictly and
20   exclusively legislative.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019).
21   However, Congress “may confer substantial discretion on executive agencies to
22   implement and enforce laws.” Id. The Supreme Court has acknowledged “that in
23   our increasingly complex society, replete with ever changing and more technical
24   problems, Congress simply cannot do its job absent an ability to delegate power under
25   broad general directives.” Mistretta v. United States, 488 U.S. 361, 372 (1989).
26   Thus, “a statutory delegation is constitutional as long as Congress ‘lay[s] down by
27   legislative act an intelligible principle to which the person or body authorized to
28   [exercise the delegated authority] is directed to conform.’” Gundy, 139 S. Ct. at 2123

                                                –3–                                  19mj24548
Case 3:19-mj-24548-LL-BAS Document 64 Filed 01/27/21 PageID.639 Page 4 of 7




 1   (alterations in original) (quoting Mistretta, 488 U.S. at 372).
 2         This Court agrees with United States v. Gonzalez-Pena, 445 F. Supp. 3d 1021,
 3   1029–30 (S.D. Cal. 2020), that “Defendant’s non-delegation argument is based on
 4   the flawed premise that any immigration officer can arbitrarily designate ports of
 5   entries.” As explained in Gonzalez-Pena:
 6         Congress requires that aliens seeking lawful entrance to the United
 7         States do so at a port of entry. See United States v. Corrales-Vazquez,
           931 F.3d 944, 946 (9th Cir. 2019); United States v. Aldana, 878 F.3d
 8         877, 882 (9th Cir. 2017). Ports of entry can only be designated or de-
 9         designated by the Secretary of Homeland Security subject to the
           Administrative Procedures Act. See 8 C.F.R. § 100.4(a). Ports of entry
10         also necessarily include facilities, staffed by immigration officials that
11         are set up to accept applications for admission. Aldana, 878 F.3d at 882.
           To interpret Section 1325(a) to permit a border patrol agent to designate
12         a portion of the border fence “on a whim” is in direct conflict with
13         Congress’s clear statutory scheme.

14   Id. Therefore, this Court agrees that Section 1325 making it illegal for an individual
15   to enter the United States other than at a place designated by immigration officers
16   does not violate the non-delegation doctrine.
17         Furthermore, the statute is not unconstitutionally vague. “A statute can be
18   impermissibly vague for either of two independent reasons. First, if it fails to provide
19   people of ordinary intelligence a reasonable opportunity to understand what conduct
20   it prohibits . . . . Second, if it authorizes or even encourages arbitrary and
21   discriminatory enforcement.”       Hill v. Colorado, 530 U.S. 703, 732 (2000);
22   Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1973). In particular, a
23   statute is vague if it “makes criminal activities which by modern standards are
24   normally innocent,” or if it sets a net so large that law enforcement is able to pick and
25   choose who to arrest. Papachristou, 405 U.S. at 163.
26         Section 1325 provides adequate notice to people of reasonable intelligence as
27   to what is prohibited. Individuals must enter the United States through a designated
28   Port of Entry. Failure to do so by one who is not a citizen of the United States is a

                                               –4–                                    19mj24548
Case 3:19-mj-24548-LL-BAS Document 64 Filed 01/27/21 PageID.640 Page 5 of 7




 1   violation. There is no suggestion that the statute encourages or even allows arbitrary
 2   or discriminatory enforcement. Therefore, the argument that the statute is vague must
 3   fail.
 4           C.    Knowledge of Alienage Is Not an Element of Section 1325
 5           Citing United States v. Hernandez, 504 F. App’x 647 (9th Cir. 2013)
 6   (unpublished), and United States v. Smith-Baltiher, 424 F.3d 913 (9th Cir. 2005),
 7   Defense counsel argues that the Magistrate Judge violated Rule 11 when omitting an
 8   element of Section 1325. According to defense counsel, it was insufficient to simply
 9   list that Defendant was not a citizen or national of the United States at the time of the
10   attempted illegal entry, but the Magistrate Judge should have advised Defendant
11   additionally that at the time of the illegal entry, Defendant knew he was an alien.
12           Both Hernandez and Smith-Baltiher concerned whether a defendant could
13   present a good faith, if mistaken, belief that he was a citizen at the time of his illegal
14   entry in a Section 1326 prosecution.     In each case, a defendant came to the Port of
15   Entry claiming that he had a legal right to enter the United States when he had no
16   such right. The Ninth Circuit ruled the defendant could raise a defense that he had a
17   true, if mistaken, belief that he had the right to cross into the United States because
18   in a Section 1326 prosecution, the Government is required to prove that the defendant
19   had the specific intent to enter the United States without permission. The fact that a
20   defendant may have thought he had a legal right to enter could negate this intent.
21           As a preliminary matter, there is little question in this case that the Defendant
22   did, in fact, know he was not a not a citizen or national of the United States at the
23   time of his illegal entry. He admitted, not only that he was not a citizen or national,
24   but that he intended to sneak across the border, at a place not designated as a Port of
25   Entry without being detected by the U.S. Government. It strains credulity that an
26   individual who thought he had a legal right to be in the United States would take such
27   steps to cross illegally.
28


                                                –5–                                    19mj24548
Case 3:19-mj-24548-LL-BAS Document 64 Filed 01/27/21 PageID.641 Page 6 of 7




 1         Second, the elements of Section 1325(a) are different than that of Section
 2   1326(a). In a Section 1325(a) prosecution, the key is whether the defendant had the
 3   specific intent to enter the United States at a time and place other than as designated
 4   by immigration officers. In a Section 1326(a) prosecution, the key is whether the
 5   defendant had the specific intent to enter the United States without the consent of the
 6   U.S. Attorney General. Thus, a defendant can be prosecuted for an attempt to violate
 7   Section 1326 if he comes to a Port of Entry and falsely claims U.S. citizenship. Not
 8   so for a Section 1325 prosecution. A Section 1325 prosecution requires that a
 9   defendant not enter through a Port of Entry. Thus, in both Hernandez and Smith-
10   Baltiher, the defendant, who came to the Port of Entry and claimed U.S. citizenship,
11   should have been allowed to present evidence that he believed this was true. There
12   is no such corresponding element in a Section 1325 prosecution.
13         Finally, there is no requirement that a judge, when taking a plea, outline all
14   possible defenses to a defendant before the plea can be accepted. The judge is only
15   required to lay out the elements of the offense, which in this case, was done.
16         Defense counsel argues further that the recent Supreme Court decision in
17   United States v. Rehaif, 139 S. Ct. 2191 (2019), required the Magistrate Judge to add
18   an element of knowledge of alienage to the Section 1325 elements. Rehaif concerned
19   the scope of the word “knowingly” in the context of a prosecution under 18 U.S.C.
20   §§ 922(g) and 924(a)(2). Contrary to those statutes, Congress did not incorporate the
21   word “knowingly” into Section 1325.
22         Furthermore, the Court in Rehaif was particularly concerned that failure to
23   incorporate a scienter requirement would result in prosecution of innocent conduct.
24   No such concern exists here. By admitting that he was not a citizen or national and
25   was sneaking across the border, Defendant admitted conduct that suggested he had
26   the required knowledge. Therefore, there is no likelihood the Government was
27   prosecuting innocent conduct.
28


                                              –6–                                     19mj24548
Case 3:19-mj-24548-LL-BAS Document 64 Filed 01/27/21 PageID.642 Page 7 of 7




 1         Accordingly, Rehaif is distinguishable, and there is no requirement that the
 2   Government prove a defendant knew he was an alien at the time he attempted to enter
 3   the United States at a place not designated by immigration officers.
 4   IV.   CONCLUSION
 5         For the reasons stated above, the Court DENIES Defendant’s appeal from the
 6   Magistrate Judge’s decision (ECF No. 54) and AFFIRMS Defendant’s conviction
 7   and sentence.
 8         IT IS SO ORDERED.
 9

10   DATED: January 27, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             –7–                                 19mj24548
